Dolan, P.J.
This is an action brought by a building contractor against a property owner for breach of contract. The property owner counterclaimed for work not performed under the contract and for G.Lc. 93A damages. The trial court found for the plaintiff on his complaint in the amount of $8900 and for the defendant on his counterclaim in the amount of $9910. The court also found for the defendant on his G.Lc. 93A counterclaim and assessed damages of $25 and an attorney’s fee of $1135. Plaintiff appeals from the findings against him.
The trial courtfound thatthe original contract was changed during the construction period. Some of the changes involved cost savings to the contractor, others additional costs to the contractor. Some of the work was not completed by the contractor involving costs to the property owner. The findings for the contractor on his complaint, and for the property owner on his counterclaim, reflect those costs.
Plaintiff alleges thatthe trialjudge failed to setforthanyprinciplesoflawwhich may have guided him in finding against plaintiff on defendant’s counterclaim. We do not find this to be error because the trialjudge was notrequired to set forth any principles of law in reaching a decision. See DisL/Mun. Cts. R. Civ. P., Rule 52. The absence of certain rulings of law in the record results from thefailure of the plaintiff to properly evoke Rule 64(b) applicable to requests for rulings of law.
*99Plaintiff did file a “REQUEST FO R FIND INGS OF FACT AND LAW” and claims to be aggrieved by the trial court’s denial of two requests for findings of fact.1 There is norighttoappealregardingfindingsoffacL Scanzillo v. North American Phillips Lighting Corporation, 1989 Mass. App. Div. 225, 226.
Report dismissed.

 26. That Alexander did not engage in any unfair or deceptive practices in dealing with Jordan.
28. That the fair value of the plaintiff Alexander’s damages by reason of Jordan’s breach of their agreement be set at:
Labor and material $41,000.00
Amount paid to date 26,000.00
Total Damages: $15,000.00